DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 8, 12-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US 9715913; hereinafter Yin) in view of Matsumoto et al. (US 20170082505; hereinafter Matsumoto).

Regarding claim 1, Yin teaches a method (see abstract and summary), comprising: 
a highest temperature (THV; see col. 7, ¶ at 38 – see at least figs. 5 and 6B; specifically “The THV and TLV levels … can be respectively trimmed at die sort to correspond to the PTAT level at, for example, 85 C and −43 C”; col. 7, lines 44-46) of a qualification temperature range (δV; “the range δV” is between the highest and lowest reference voltages to a PTAT – THV and TLV respectively; see col. 7, ¶ at 38; see also abstract) having a lowest temperature (TLV) and the highest temperature (THV); 
trimming (col. 7, ¶ at 38; see specifically lines 44-45 “The THV and TLV levels … can be respectively trimmed”) such that a high temperature code (TCO of THV; col. 3, ¶ at 10; col. 6, ¶ at 27) generated by the temperature sensor represents an actual temperature of the temperature sensor at the highest temperature (“The THV and TLV levels … can be respectively trimmed at die sort to correspond to the PTAT level at, for example, 85 C and −43 C.” –emphasis added– col. 7, lines 44-46); 
the lowest temperature (“The THV and TLV levels … can be respectively trimmed at die sort to correspond to the PTAT level at, for example, 85 C and −43 C.” –emphasis added– col. 7, lines 44-46); 
determining a slope error (difference between slope 601 and 603; see fig. 6B and col. 7, line 64 to col. 8, lines 10) between the high temperature code and a low temperature code (TCO of TLV; col. 3, ¶ at 10; col. 6, ¶ at 27; see fig. 6B) generated by [the sensed value] having the lowest temperature (the error is determined in the slope of RAMP in range δV; see fig. 6B); and 
determining a correction function (the logic algorithm; see col. 8, lines 5-6 and 13-14) that compensates for the slope error of each measured temperature code (see fig. 6B showing such compensation of the RAMP in each code; see also abstract and summary) generated for temperatures across the qualification temperature range (fig. 6B and col. 1, line 36 to col. 2, line 40 teach adjusting the values across the range).
Yin does not directly and specifically state regarding a temperature sensor (focusing on the signal PTAT which is “a proportional to absolute temperature” voltage signal -- abstract); and as such does not teach specifically regarding raising a temperature of a temperature sensor to the highest temperature; trimming the temperature sensor; lowering the temperature of the temperature sensor to the lowest temperature; the temperature sensor specifically generating the trimmed value; and determining the correction function generated by the temperature sensor.
However, Matsumoto teaches a temperature sensor ([0013] “temperature sensor circuit, such as is shown in FIG. 1, can be constructed using a band gap reference voltage generator section 101, which produces a voltage VPTAT that is proportional to absolute temperature (PTAT)”; see fig. 1) which produces a temperature code (see fig. 1; [0013]) which has a ramping value based on temperature (see fig. 2; [0014-15]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of correcting the PTAT voltage of Yin with the specific knowledge of using the temperature sensor of Matsumoto. This is because such PTAT voltage is produced by a temperature sensor for monitoring the temperature of a desired area such as a memory (see [0026] of Matsumoto and Summary of Yin). This is important in order to more accurately monitor a memory or other area’s temperature.


Regarding claim 2, Yin teaches that the correction function is configured to compensate for the slope error of each measured temperature code generated by the [PTAT generator] for temperatures across the qualification temperature range (δV; “the range δV” is between the highest and lowest reference voltages to a PTAT – THV and TLV respectively; see col. 7, ¶ at 38; see also abstract) and across an operational temperature range (col. 3, ¶ at 10 teaches that the corrected TCO(s) may be used in an operational circuit at operating temperature(s)).
Yin does not directly and specifically state regarding a temperature sensor.
However, Matsumoto teaches a temperature sensor ([0013] “temperature sensor circuit, such as is shown in FIG. 1, can be constructed using a band gap reference voltage generator section 101, which produces a voltage VPTAT that is proportional to absolute temperature (PTAT)”; see fig. 1) which produces a temperature code (see fig. 1; [0013]) which has a ramping value based on temperature (see fig. 2; [0014-15]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of correcting the PTAT voltage of Yin with the specific knowledge of using the temperature sensor of Matsumoto. This is because such PTAT voltage is produced by a temperature sensor for monitoring the temperature of a desired area such as a memory (see [0026] of Matsumoto and Summary of Yin). This is important in order to more accurately monitor a memory or other area’s temperature.

Regarding claim 6, Yin teaches that the correction function is configured to generate a corrected temperature code (TCO codes on slope 603; see fig. 6B) from a measured temperature code (see fig. 6B showing that the measured codes – 601 are corrected to the calibrated codes 603) and wherein the correction function is configured to compensate for the slope error (difference between slope 601 and 603) to within a predefined variance range (at least the bits of resolution produced by the clock counts create a resolution/variance range which is predefined by at least the counts; col. 7, ¶ at 38, especially line 50).

Regarding claim 8, Yin teaches an apparatus (abstract; see fig. 2), comprising: 
a die controller (100; see fig. 1; see also fig. 2) configured to execute storage operations with storage cells (102 – see fig. 1; 201 – see fig. 2; see also col. 3, ¶ at 38); 
[a structure] configured to determine a measured temperature code (TCO; col. 3, ¶ at 10) proportional to a temperature sensed (proportional to absolute temperature (PTAT) value; col. 3, ¶ at 10; see fig. 2) [the structure]; 
a trimming circuit (715; col. 8, ¶ at 11) configured to calibrate the measured temperature code in accordance with a baseline temperature code (col. 8, ¶ at 37; see also col. 7, ¶ at 38; see specifically lines 44-45 “The THV and TLV levels … can be respectively trimmed”); 
a tuner (fig. 7; see col. 8, ¶s at 11 and 36 teaching that the RAMP is trimmed by the circuit) configured to generate a corrected temperature code (TCO codes on slope 603; see fig. 6B) by evaluating a correction function (col. 8, ¶ at 36 has the functional relationships as equations at 49 and 61; fig. 6B and col. 1, line 36 to col. 2, line 40 teach adjusting the values across the range) using the measured temperature code (see fig. 6B showing that the measured codes – 601 are corrected to the calibrated codes 603), the correction function based on a slope error (difference between slope 601 and 603) between a measured temperature code at a highest temperature (THV) of a qualification temperature range and a measured temperature code at a lowest temperature (TLV) of the qualification temperature range (col. 8, ¶ at 36); and 
wherein the die controller is configured to use the corrected temperature code for a temperature sensitive operation (col. 7, ¶s at 12 and 30 teach using the corrected TCO values in a temperature sensitive operation).
Yin does not directly and specifically state regarding the structure being a temperature sensor (focusing on the signal PTAT which is “a proportional to absolute temperature” voltage signal -- abstract).
However, Matsumoto teaches a temperature sensor ([0013] “temperature sensor circuit, such as is shown in FIG. 1, can be constructed using a band gap reference voltage generator section 101, which produces a voltage VPTAT that is proportional to absolute temperature (PTAT)”; see fig. 1) which produces a temperature code (see fig. 1; [0013]) which has a ramping value based on temperature (see fig. 2; [0014-15]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the structure for measuring temperature of Yin with the specific knowledge of using the temperature sensor of Matsumoto. This is because such PTAT voltage is produced by a temperature sensor for monitoring the temperature of a desired area such as a memory (see [0026] of Matsumoto and Summary of Yin). This is important in order to more accurately monitor a memory or other area’s temperature.

Regarding claim 12, Yin teaches that the baseline temperature code comprises an adjustment based on the measured temperature code at a highest temperature of a qualification temperature range such that the baseline temperature code has no error between the measured temperature code and an ideal temperature code (the reference count; see at least col. 1, lines 49-51 “The first count value is then adjusted based upon the value of the second count value relative to a reference count to obtain the temperature code”; see fig. 6B showing this adjustment in graph form; see also abstract and summary).

Regarding claim 13, Yin lacks direct and specific teaching that the temperature sensor is configured to communicate each bit of the measured temperature code to the tuner in sequential order starting with a most significant bit and ending with a least significant bit of the measured temperature code.
However, Yin does disclose a digital system (col. 3, lines 35-37; see fig. 3 showing at least logic, counters and registers) which uses bits for the PTAT data (col. 3, ¶ at 24).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the digital bit system of Yin with specific sequential handling of the bits from most significant to least as here.  This is because one of ordinary skill in the art would have expected going from most to least significant bit to be one of several straightforward ways (most to least or least to most) of computing the digital data provided because digital bit-wise processing requires orderly data handling to facilitate the calculations. 

Regarding claim 14, Yin lacks direct and specific teaching that the tuner is configured to evaluate the correction function sequentially one bit at a time as the temperature sensor communicates each bit of the measured temperature code to the tuner.
However, Yin does disclose a digital system (col. 3, lines 35-37; see fig. 3 showing at least logic, counters and registers) which uses bits for the PTAT data (col. 3, ¶ at 24).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the digital bit system of Yin with specific sequential handling of the bits one at a time as here.  This is because one of ordinary skill in the art would have expected single bit at a times handling to be one of several straightforward ways (by bit or by word or other set data structure size) of computing the digital data provided because digital bit-wise processing requires orderly data handling to facilitate the calculations. 

Regarding claim 16, Yin teaches a method (see abstract and summary), comprising: 
measuring a first temperature code (THV) with a [PTAT generating structure] (253; see fig. 2) having a first temperature (THV; see col. 7, ¶ at 38 – see at least figs. 5 and 6B; specifically, “The THV and TLV levels … can be respectively trimmed at die sort to correspond to the PTAT level at, for example, 85 C and −43 C” -emphasis added; col. 7, lines 44-46); 
determining an ideal temperature code (codes on slope of first RAMP – see col. 7, ¶ at 64 and on to col. 8 “the first ramp is stored as calibration data”; see fig. 6A; see THV) with the [PTAT generating structure] having the first temperature (col. 7, ¶ at 64 and on to col. 8); 
determining a first temperature code error between the first temperature code and the ideal temperature code (error between RAMP – see fig. 6A and 6B where RAMP is denoted 603 in fig. 6B – and 601 – see fig. 6B); 
adjusting the [PTAT generating structure] such that the first temperature code error is zero (col. 1, lines 49-51 “The first count value is then adjusted based upon the value of the second count value relative to a reference count to obtain the temperature code”; see fig. 6B showing this adjustment in graph form); 
measuring a second temperature code (TLV) with the [PTAT generating structure] having a second temperature (TLV; see col. 7, ¶ at 38 – see at least figs. 5 and 6B; specifically, “The THV and TLV levels … can be respectively trimmed at die sort to correspond to the PTAT level at, for example, 85 C and −43 C” -emphasis added; col. 7, lines 44-46); 
determining the ideal temperature code with the temperature sensor having the second temperature (see RAMP in fig. 6A at TLV); 
determining a second temperature code error between the second temperature code and the ideal temperature code for the second temperature (see space between 601 and 603 on the TLV line in fig. 6B); 
determining a correction function (the logic algorithm; see col. 8, lines 5-6 and 13-14) in response to the second temperature code error being nonzero (see fig. 6B showing such compensation of the RAMP in each code; see also abstract and summary); and 
storing the correction function in a ROM fuse (at least 122 see fig. 1) for use by a controller (100) in tuning a temperature code measured by the temperature sensor (col. 8, ¶ at 36 has the functional relationships as equations at 49 and 61; fig. 6B and col. 1, line 36 to col. 2, line 40 teach adjusting the values across the range; see fig. 1 in view of figs. 6B, 7, 8A and 8B).
Yin does not directly and specifically state regarding a temperature sensor (focusing on the signal PTAT which is “a proportional to absolute temperature” voltage signal – abstract – generated by 253; see fig. 2).
However, Matsumoto teaches a temperature sensor ([0013] “temperature sensor circuit, such as is shown in FIG. 1, can be constructed using a band gap reference voltage generator section 101, which produces a voltage VPTAT that is proportional to absolute temperature (PTAT)”; see fig. 1) which produces a temperature code (see fig. 1; [0013]) which has a ramping value based on temperature (see fig. 2; [0014-15]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of correcting the PTAT voltage of Yin with the specific knowledge of using the temperature sensor of Matsumoto. This is because such PTAT voltage is produced by a temperature sensor for monitoring the temperature of a desired area such as a memory (see [0026] of Matsumoto and Summary of Yin). This is important in order to more accurately monitor a memory or other area’s temperature.

Regarding claim 17, Yin teaches setting the temperature of the [PTAT signal] to the first temperature (THV) and setting the temperature of the [PTAT signal]to the second temperature (TLV; see at least figs. 5 and 6B).
Yin does not directly and specifically state regarding a temperature sensor (focusing on the signal PTAT which is “a proportional to absolute temperature” voltage signal – abstract – generated by 253; see fig. 2).
However, Matsumoto teaches a temperature sensor ([0013] “temperature sensor circuit, such as is shown in FIG. 1, can be constructed using a band gap reference voltage generator section 101, which produces a voltage VPTAT that is proportional to absolute temperature (PTAT)”; see fig. 1) which produces a temperature code (see fig. 1; [0013]) which has a ramping value based on temperature (see fig. 2; [0014-15]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of correcting the PTAT voltage of Yin with the specific knowledge of using the temperature sensor of Matsumoto. This is because such PTAT voltage is produced by a temperature sensor for monitoring the temperature of a desired area such as a memory (see [0026] of Matsumoto and Summary of Yin). This is important in order to more accurately monitor a memory or other area’s temperature.

Regarding claim 18, Yin teaches that the first temperature code error comprises a difference between the first temperature code and the ideal temperature code (see at least col. 1, lines 49-51 “The first count value is then adjusted based upon the value of the second count value relative to a reference count to obtain the temperature code”; see fig. 6B showing this adjustment in graph form; see also abstract and summary).

Regarding claim 19, Yin teaches that the correction function is configured to tune the temperature code (fig. 7; see col. 8, ¶s at 11 and 36 teaching that the RAMP is trimmed by the circuit) to satisfy a predefined variance range (at least the bits of resolution produced by the clock counts create a resolution/variance range which is predefined by at least the counts; col. 7, ¶ at 38, especially line 50).

Allowable Subject Matter
Claims 3-5, 7, 9-11, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855


/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855